— Judgment unanimously affirmed, with costs of the appeal to the respondents. While the Trial Judge erroneously found that the plaintiff was an invitee, the evidence supports a judgment in plaintiff’s favor even though she was only a licensee. Defendant’s liability was established by his affirmative act in carelessly directing plaintiff to the powder room. Having undertaken to give a direction to a person unfamiliar with the surroundings, defendant was under a duty to give specific instructions, particularly in view of the physical arrangement of the premises and the many doors in the alcove to which he pointed. Defendant, chargeable with the knowledge that a misunderstanding of his direction would lead plaintiff to a place of danger, failed to warn plaintiff of the danger of opening the door to the cellar — a danger which plaintiff was unlikely to discover for herself.
Concur — Rabin, J. P., Frank, Valente, McNally and Bergan, JJ.